Exhibit Translation of Individual Loan/ Security Contract Industrial and Commercial Bank of China Guangxi Branch No. B: Gejing Zi Liuzhou Branch Longcheng Sub-branch Year 2007 No. 5 Borrower: Jiang Youru Lender: Liuzhou City Longcheng Sub-branch of Industrial and Commercial Bank of China Mortgagor: Guigang Sub-station of Guangxi Liuzhou Medicinal Materials Wholesale Station Pledgor: Guarantor: 1 Special Reminder: Prior to signing this contract, the Borrower and the security provider shall carefully read all provisions of this contract; please pay special attention to the part in black letter. If you have any questions or any part that you do not understand, please promptly consult the Lender and professionals. Once this contract is executed, it is deemed that each party understands and agrees all provisions of this contract. Each party of this contract, in accordance with relevant laws and regulations, on the equal and voluntary basis, in order to stipulating obligations, hereby executes this contract and agrees to comply with the provision of this contract. Terms of Loan Article 1 Type and Amount of Loan The Lender, according to the application of the Borrower, agrees to issue categoryE oan listed as below, the amount is RMB1,800,000. (Amount in words: RMB One Million Eight Hundred Thousand). (In the event of any discrepancy between the word and Arabic numerals amount, the word shall prevail). A.Individual Automobile Consumptive Loan. B.Individual Comprehensive Consumptive Loan C.Individual Pledge Loan D.Individual Credit Loan E.Individual Business Loan F.General Commercial Student Loan G.Other:Blank Article 2 Purpose of Loan The Loan hereunder shall be used for the business and turnover. Without written consent of the Lender, the Borrower shall not use the loan for the other purposes. The Lender has the right to supervise the use of loan. Article 3 Term of Loan The term of loan hereunder is 96 months. The actual launch date and the maturity date shall be based on the borrowing certificate. The borrowing certificate shall be a part of this contract, and has the same legal effect. 2 Article 4 Interest Rate 4.1 The interest rate of the Contract is calculated at upwards/ 30% from the benchmark interest rate of the corresponding grade of the People’s Bank of China, accordingly the annual interest rate is 8.89%, and according to the formula as below: Monthly Interest Rate Annual Interest Rate/12, Daily Interest Rate Annual Interest Rate/360. 4.2 In case the People’s Bank of China adjusts the benchmark interest rate and such adjustment is applicable to the loan hereunder, the interest rate hereunder shall apply the new benchmark interest, and the interest rate of loan hereunder shall be re-calculated according to the terms set forth in Article 4.1; in case the benchmark interest rate is adjusted after the loan is issued, the interest rate of loan is calculated in accordance with category A set forth below: A. In the event the term of loan is (or less than) one year, the interest rate stipulated in this contract shall prevail for loans with a life; in the event the term of loan is longer than one year, commencing January 1 of the next year after the date the benchmark interest rate was adjusted, the interest rate hereunder shall be based on the adjusted benchmark rate (in case the benchmark interest rate is adjusted twice or more than twice within one calendar year, the interest rate hereunder shall be base on the last adjusted benchmark rate) and the interest floating percentage set forth in Article 4.1, and the new interest rate shall be applied; B. The interest rate shall not be adjusted within the term of loan; C. Other:Blank Article 5 Issuance of Loan 5.1 The condition precedent for the Lender to issue or continue to issue the loan is: the security hereunder has effectuated and continues to be effective (excluding the credit loan), and the Borrower does not breach this contract. 5.2 The Borrower authorizes the Lender to issue the whole amount of loan into the account listed below. The interest of loan shall be calculated commencing the date of the actual date of issuance. Account Name: Jiang Youru Account No.: 2105454101207825904 Bank: Longcheng Sub-branch of Industrial and Commercial Bank of
